                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

EDWARD C. CRESS,

                    Plaintiff,
      v.
                                                         Case No. 20-cv-693-bbc
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul against plaintiff Edward C. Cress affirming the decision of the

Commissioner and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                 7/09/2021
        Peter Oppeneer, Clerk of Court                                 Date
